780 N.W.2d 822 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jerry Rick VANDIVER, Defendant-Appellant.
Docket No. 139700. COA No. 290504.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the August 27, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.